Citation Nr: 0019461	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 470	)	DATE
	)
	)


THE ISSUE

Whether a February 23, 1989 decision, in which the Board of 
Veterans' Appeals denied an evaluation in excess of 10 
percent for rheumatic heart disease, contains clear and 
unmistakable error.

(The issues of entitlement to service connection for 
hypertension and hypertensive and/or arteriosclerotic heart 
disease, whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
rheumatic fever, and entitlement to an evaluation in excess 
of 10 percent for rheumatic heart disease are addressed in a 
separate decision). 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  In a statement received by the Board of Veterans' 
Appeals (Board) in October 1998, he submitted a claim 
alleging clear and unmistakable error (CUE) in a February 23, 
1989 decision, in which the Board denied an evaluation in 
excess of 10 percent for rheumatic heart disease.


FINDINGS OF FACT

1.  In a decision issued on February 23, 1989, the Board 
denied an evaluation in excess of 10 percent for rheumatic 
heart disease.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on February 23, 1989, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 


CONCLUSION OF LAW

The February 23, 1989 decision, in which the Board denied an 
evaluation in excess of 10 percent for rheumatic heart 
disease, does not contain CUE.  38 U.S.C.A. § 7111 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the February 23, 1989 
decision, in which the Board denied an evaluation in excess 
of 10 percent for rheumatic heart disease, was clearly and 
unmistakably erroneous.  Under 38 U.S.C.A. § 7111 (West 1991 
& Supp. 1999), the Board has, for the first time, been 
granted the authority to revise a prior Board decision on the 
grounds of CUE.  A claim in which review is requested under 
the new statute may be filed at any time after the underlying 
decision is rendered.  Pursuant to VAOPGCPREC 1-98, the 
Board's new authority applies to any claim pending on or 
filed after November 21, 1997, the date of enactment of the 
statute.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran argues that a finding of CUE is 
warranted because the Board, in its February 23, 1989 
decision, failed to consider: (1) his hypertension and 
unstable angina in evaluating his rheumatoid heart disease; 
and (2) 1954 and 1955 medical evidence showing an enlarged 
heart.  He asserts that symptoms of his hypertension and 
unstable angina are similar to symptoms of his rheumatoid 
heart disease and should have been contemplated in the 
evaluation assigned his service-connected rheumatoid heart 
disease.  He also asserts that an enlarged heart and murmur 
entitled him to a higher evaluation.  In asserting the 
foregoing, the veteran focuses primarily on his service 
medical records. 

According to VA law and regulations in effect at the time of 
the February 23, 1989 Board decision, a 10 percent disability 
evaluation was warranted for inactive rheumatic heart disease 
with identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged, following established active 
rheumatic heart disease.  A 30 percent evaluation required 
inactive rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic electrocardiogram (EKG) manifestations or 
definitely enlarged heart.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1989).  

In its February 23, 1989 decision, the Board acknowledged the 
veteran's contentions, discussed all facts pertinent to the 
veteran's increased evaluation claim and applied the law 
noted above.  Specifically, the Board noted the veteran's 
contention that his service-connected rheumatic heart disease 
was more than 10 percent disabling.  It then discussed 
clinical records from Ohio State University Hospital, reports 
from a service medical facility and a VA examination report, 
which showed that the veteran received treatment for chest 
pains and was diagnosed with stable, atypical angina, 
essential hypertension and rheumatic valvular disease 
secondary to a history of having an enlarged heart.  

Based on this medical evidence, the Board found that: (1) the 
veteran's rheumatic heart disease had been inactive for some 
time; (2) although he was diagnosed with hypertension, 
hypertension was not considered part of the veteran's 
service-connected rheumatic heart disease and was a separate 
process of the cardiovascular system; (3) he was not service 
connected for hypertension; and (4) the VA examination did 
not reveal a significant heart enlargement or a diastolic 
murmur.  The Board then concluded that the evidence did not 
satisfy the criteria for an evaluation in excess of 10 
percent for rheumatic heart disease.

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
it issued its February 23, 1989 decision.  The record also 
does not reflect that the Board incorrectly applied the law 
and regulations in effect on February 23, 1989.  The veteran 
has asserted that the Board should have considered 
symptomatology of his hypertension and angina in evaluating 
his rheumatic heart disease, but on February 23, 1989, there 
was no medical evidence of record linking the veteran's 
hypertension and/or angina to his rheumatic heart disease.  

Relying on service medical records, the veteran has also 
asserted that an evaluation in excess of 10 percent should 
have been assigned based on the fact that he was shown to 
have had an enlarged heart and murmur in service.  The Board 
did not specifically discuss the veteran's service medical 
records in its February 23, 1989 decision, but it did address 
the veteran's medical history as reported by the veteran 
during an April 1988 VA examination.  It weighed this 
evidence with the objective findings of the April 1988 
examination and concluded that the veteran did not have 
definite heart enlargement or a diastolic murmur at that 
time.  

The Board clearly noted and weighed all evidence pertinent to 
the veteran's claim before making its February 23, 1989 
decision.  The Board reminds the veteran that a mere 
misinterpretation of facts does not constitute CUE, nor does 
a disagreement as to how information was weighed and 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Thompson, 1 
Vet. App. at 253.  In the absence of the kind of error of 
fact or law which would compel the conclusion that the result 
would have been manifestly different but for the error, there 
is simply no basis upon which to find CUE in the Board's 
February 23, 1989 decision.  The veteran's motion for 
revision of that decision must, therefore, be denied. 



ORDER

In the absence of CUE in the February 23, 1989 decision, in 
which the Board denied an evaluation in excess of 10 percent 
for rheumatic heart disease, the motion for revision of that 
decision is denied. 


		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


